Citation Nr: 0809283	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  02-11 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right 
shoulder tendonitis, bicipital and supra spinatous myositis, 
since September 15, 2003.

2.  Entitlement to a rating in excess of 10 percent for right 
shoulder tendonitis, bicipital and supra spinatous myositis, 
prior to September 15, 2003.

3.  Entitlement to a rating in excess of 20 percent for right 
ankle synovitis, post-traumatic with osteoarthritis, since 
September 15, 2003.

4.  Entitlement to a rating in excess of 10 percent for right 
ankle synovitis, post-traumatic with osteoarthritis, prior to 
September 15, 2003.

5.  Entitlement to service connection for arthritis of the 
right shoulder.  

6.  Entitlement to service connection for arthritis of the 
right ankle.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1968 until 
January 1970.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, 
Puerto Rico.

This case was remanded by the Board in May 2004 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  Prior to September 15, 2003, the veteran's right shoulder 
disability was productive of complaints of pain; objectively, 
he had flexion to no worse than 130 degrees and abduction to 
no worse than 90 degrees, with objective findings of 
tenderness.

2.  From September 15, 2003, the veteran's right shoulder 
disability has been  productive of complaints of pain, 
fatigability and stiffness; objectively, he has flexion and 
abduction to no worse than 40 degrees.

3.  Prior to September 15, 2003, the veteran's right ankle 
disability was productive of complaints of pain; objectively, 
the evidence showed dorsiflexion to 10 degrees and plantar 
flexion to 40 degrees.

4.  From September 15, 2003, the veteran's right ankle 
disability has been productive of complaints of pain; 
objectively, there is no showing of ankylosis.  

5.  Right shoulder and right ankle arthritis was not shown in 
service or for many years thereafter; the evidence does not 
show a nexus between active duty and arthritis of the right 
shoulder or right ankle.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for right shoulder tendonitis, bicipital and supra spinatous 
myositis, since September 15, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a) 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code (DC) 5021 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for right shoulder tendonitis, bicipital and supra spinatous 
myositis, prior to September 15, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a) 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, DC 5021 
(2007).

3.  The criteria for an evaluation in excess of 20 percent 
for right ankle synovitis, post-traumatic with 
osteoarthritis, since September 15, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, DCs 
5003-5020 (2007).

4.  The criteria for an evaluation in excess of 10 percent 
for right ankle synovitis, post-traumatic with 
osteoarthritis, prior to September 15, 2003, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
DCs 5003-5020 (2007).

5.  Arthritis of the right shoulder was not incurred in or 
aggravated by active service, nor may it be presumed that it 
was so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

6.  Arthritis of the right ankle was not incurred in or 
aggravated by active service, nor may it be presumed that it 
was so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

The veteran is claiming entitlement to increased ratings for 
right shoulder and right ankle disabilities.  His request for 
an increase was received in December 2000.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Right Shoulder

The veteran's right shoulder disability has been evaluated 
pursuant to DC 5021.  Prior to September 15, 2003, a 10 
percent rating is in effect.  From that date forward, a 30 
percent evaluation is in effect.  

The Board will first consider whether an evaluation in excess 
of 10 percent is warrant prior to September 15, 2003.  Under 
the provisions of DC 5021, for myositis, the rater is 
instructed to evaluate the disability on the basis of 
limitation of motion of the affected parts, as arthritis, 
degenerative.  

Under DC 5003, degenerative arthritis is rated based on 
limitation of motion of the affected joint.  Limitation of 
arm motion is addressed under DC 5201.  This code provides 
differing rating percentages depending on whether the major 
or minor extremity is being evaluated.  

Although the veteran has undergone numerous VA examinations, 
none of these reports indicate whether he is left or right-
handed.  Resolving all reasonable doubt in the veteran's 
favor, it will be assumed that he is right-hand dominant, and 
that the major extremity is at issue here.  As such, DC 5201 
affords a 20 percent evaluation for limitation of motion of 
the major arm at shoulder level.  

In the present case, VA examination in January 2001 revealed 
right shoulder flexion and abduction to 160 degrees, with 
internal and external rotation to 75 degrees.  A subsequent 
VA outpatient clinical record dated in April 2002 showed 
right shoulder flexion to 160 degrees, with abduction to 130 
degrees.  A March 2003 VA record reveals right shoulder 
flexion to 130 degrees, with abduction to 90 degrees, 
external rotation to 45 degrees, and internal rotation to 30 
degrees.  

In evaluating the above findings, it is noted that normal 
shoulder flexion and abduction is to 180 degrees, with normal 
rotation to 90 degrees.  Shoulder level is at 90 degrees.  
See 38 C.F.R. § 4.71a, Plate I.

None of the range of motion findings detailed above 
demonstrate limitation of motion at shoulder level such as to 
warrant the next-higher 20 percent rating under DC 5201.  
However, in evaluating musculoskeletal disabilities, the 
Board must also consider additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

Here, the VA clinical records reflect consistent complaints 
of right shoulder pain.  A May 2002 VA treatment report 
indicated that the veteran had received an intraarticular 
injection to manage his right shoulder pain.  A June 2002 
treatment record noted mild tenderness of the 
acromioclavicular joint.  A July 2002 record indicated 
complaints of pain with elevation activities or exertion.  A 
November 2002 record noted that he was unable to lift or hold 
heavy objects above shoulder level.  In a May 2003 VA 
clinical note, he rated his right shoulder pain as a 6-7/10 
in intensity.  

Despite the complaints and findings of pain detailed above, 
the Board nevertheless finds that the veteran's disability 
picture is not more approximated by the next-higher 20 
percent evaluation under DC 5201.  

Indeed, while pain is shown, there is simply no evidence that 
such pain has resulted in additional functional limitation 
comparable to limitation of arm motion at shoulder level.  To 
the contrary, the objective range of motion results in the 
record consistently reflect motion well beyond shoulder 
level.  Therefore, the evidence of record does not support an 
evaluation in excess of 10 percent for the veteran's right 
shoulder disability for any time prior to September 15, 2003.  

Turning next to the period since September 15, 2003, the 
Board notes that a 30 percent evaluation has been in effect 
since that time and will consider whether a rating in excess 
of that amount is warranted.  

Under DC 5201, a 30 percent rating is warranted where the 
evidence shows limitation of motion of the major arm to 
midway between side and shoulder level.  In order to achieve 
the next-higher 40 percent rating, the evidence must reveal 
limitation of motion of the major arm to 25 degrees from 
side.  

In the present case, VA examination in September 2003 showed 
that the veteran had right shoulder flexion and abduction to 
40 degrees.  Rotation was to 10 degrees.  Subsequent VA 
examination in December 2004 revealed right shoulder flexion 
to 60 degrees, with pain beginning at 20 degrees.  Abduction 
was to 50 degrees, with pain beginning at 20 degrees.  

None of the range of motion findings detailed above 
demonstrate limitation of right shoulder motion to 25 degrees 
from the side such as to warrant the next-higher 40 percent 
rating under DC 5201.  Again, in evaluating musculoskeletal 
disabilities, the Board must also consider additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Here, the veteran reported at his September 2003 VA 
examination that physical therapy did improve his right 
shoulder symptoms.  He reported at his December 2004 VA 
examination that his right shoulder pain was accompanied by 
lack of endurance for overhead activities.  He also endorsed 
fatigability and stiffness in his articulation.  Right 
shoulder pain was noted in VA clinical records dated from 
2004 to 2006.  Additionally, pain and limitation of motion 
was complained of at the veteran's most recent VA examination 
in November 2006.

Despite the complaints and findings of pain detailed above, 
the Board nevertheless finds that the veteran's disability 
picture is not more approximated by the next-higher 40 
percent evaluation under DC 5201 for any portion of the 
rating period in question.  

Indeed, while pain is shown, there is simply no evidence that 
such pain has resulted in additional functional limitation 
comparable to limitation of arm motion to 25 degrees from the 
side.  To the contrary, the objective range of motion results 
in the record consistently reflect motion well beyond this 
level.

The Board has also considered whether any alternate 
diagnostic codes may afford a higher rating during either of 
the periods in question.  In this regard, there is no showing 
of impairment of the humerus.  Therefore, DC 5202 is 
inapplicable.  Similarly, as the evidence of record does not 
demonstrate nonunion or dislocation of the clavicle or 
scapula, DC 5203 does not apply.  There are no other relevant 
code sections for consideration.  

Therefore, the evidence of record does not support an 
evaluation in excess of 30 percent since September 15, 2003, 
or 10 percent prior to that time.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right Ankle

The veteran's right ankle disability has been evaluated 
pursuant to DC 5020-5003.  Prior to September 15, 2003, a 10 
percent rating was in effect.  From that date forward, a 20 
percent evaluation is in effect.

The Board will first consider whether an evaluation in excess 
of 10 percent is warrant prior to September 15, 2003.  Under 
the provisions of DC 5020, for synovitis, the rater is 
instructed to evaluate the disability on the basis of 
limitation of motion of the affected parts, as arthritis, 
degenerative.  As above, degenerative arthritis is rated 
based on limitation of motion of the affected joint.  

Limitation of ankle motion is addressed under DC 5271.  A 10 
percent rating applies where the evidence demonstrates 
moderate limitation of motion.  To be entitled to the next-
higher 20 percent, the evidence must reveal marked limitation 
of motion.  

In the present case, VA examination in January 2001 showed 
that the veteran had right ankle dorsiflexion to 10 degrees 
and plantar flexion to 40 degrees.  In evaluating the above 
findings, it is noted that normal ankle dorsiflexion is to 20 
degrees and normal ankle plantar flexion is to 45 degrees.  
See 38 C.F.R. § 4.71a, Plate II.

The range of motion findings detailed above are not found to 
demonstrate marked limitation of ankle motion.  Indeed, 
plantar flexion was almost normal.  As discussed above, the 
Board has also consider additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination.  Here, the January 2001 VA examination report 
noted that the veteran walked with a one point cane and 
limped with the right leg.  Additionally, he reported 
difficulty in walking and climbing stairs.  

Despite the complaints and findings of pain detailed above, 
the Board nevertheless determines that the veteran's 
disability picture is not more approximated by the next-
higher 20 percent evaluation under DC 5271 for any portion of 
the rating period in question.  Indeed, while pain is shown, 
there is simply no evidence that such pain has resulted in 
additional functional limitation comparable to severe 
limitation of ankle motion.

The Board has also considered whether any alternate 
Diagnostic codes may afford a higher rating during the period 
in question.  In this regard, there is no showing of 
ankylosis.  Therefore, DCs 5270 and 5272 are inapplicable.  
Similarly, as the evidence of record does not demonstrate 
malunion of the os calcis or astragalus, DC 5273 does not 
apply.  There are no other relevant code sections for 
consideration.  

Therefore, the evidence of record does not support an 
evaluation in excess of 10 percent for the veteran's right 
ankle disability for any time prior to September 15, 2003.  

Turning next to the period since September 15, 2003, the 
Board notes that a 20 percent evaluation has been in effect 
since that time and will consider whether a rating in excess 
of that amount is warranted.  

The provisions of DC 5271 afford a maximum benefit of 20 
percent for limitation of ankle motion.  Accordingly, that 
code section cannot serve as a basis for an increased rating.  
Moreover, for the reasons already discussed, there are no 
alternate Diagnostic codes that would enable a higher 
evaluation here.  

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.

Based on the foregoing, there is no basis for a rating in 
excess of 20 percent for the period beginning September 15, 
2003, or 10 percent prior to that time.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Service Connection

The veteran is claiming entitlement to service connection for 
arthritis of the right shoulder and right ankle.    

According to the law and regulations, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In the present case, arthritis of the right shoulder and 
right ankle was demonstrated upon VA examination in November 
2006.  Therefore, current disability is established.  
However, it is noted that service connection is already in 
effect for right shoulder and right ankle disabilities and 
they are rated under an arthritis diagnostic code.  

Nonetheless, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
see also 38 C.F.R. § 4.14 (the evaluation of the same 
disability under various diagnoses is to be avoided).  

The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.

In the present case, even if it were determined that the 
veteran's arthritis is manifested by symptoms that differ 
from the right shoulder and ankle disabilities for which he 
is already service-connected, a grant of service connection 
would not be appropriate here.  

Indeed, the service medical records fail to indicate right 
shoulder or right ankle arthritis.  Following service, x-rays 
taken in 1975 and 1977 were normal.  In fact, arthritis was 
not demonstrated until x-rays taken in 1998, almost 30 years 
following separation from service.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

In considering whether any present arthritis of the right 
shoulder and right ankle is causally related to active 
service, the Board notes that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In adjudicating his claim, the Board must evaluate the 
veteran's credibility.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In the present case, however, the 
veteran has not specifically endorsed a continuity of 
arthritis from the time of separation from service to the 
present.  Moreover, as previously noted, such continuity of 
symptomatology has not been demonstrated by the post-service 
treatment record.  

Furthermore, the competent evidence of record fails to 
attribute arthritis to active service.  In fact, a VA 
examiner in November 2006 found it less likely than not that 
the right shoulder and right ankle arthritis was causally 
related to service.  The examiner found it more likely that 
the arthritis was age-related.  Because this opinion was 
offered following a review of the claims folder and after an 
objective evaluation of the veteran, it is found to be highly 
probative.  No other competent evidence of record refutes 
this opinion.  

The veteran may believe his arthritis relates to active 
service, but he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board has also considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), arthritis is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence 
of record fails to establish any clinical manifestations of 
right shoulder or right ankle arthritis within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  

In conclusion, there is no support for a grant of service 
connection for arthritis of the right shoulder or right 
ankle.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

III.  Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, regarding the service connection claim, the 
VCAA duty to notify was satisfied prior to the initial RO 
decision by way of a letter sent to the veteran in March 2001 
that fully addressed all four notice elements.  The letter 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

With respect to the Dingess requirements, in October 2006, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the service connection issues on appeal.  

Therefore, regarding the service connection claim, adequate 
notice was provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the claims for higher ratings, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claims by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  

VA must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores, slip op. at 5-6. 

In this case, as already discussed, letters satisfying the 
notice requirements under 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in May 2004 and June 2005 that informed the 
veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in October 
2006.  Any questions as to the appropriate effective date to 
be assigned are moot as the claim has been denied.  

The Board acknowledges that the VCAA letters discussed above 
do not meet the requirements of Vazquez-Flores.  Therefore, 
regarding the increase rating claims, the notice is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, a June 2002 statement of the case and 
subsequent supplemental statements of the case included the 
rating criteria for the disabilities at issue, as well as the 
provisions relating to functional loss and impairment.  
Moreover, the October 2006 Dingess letter instructed the 
veteran to submit evidence on how his disabilities have 
affected his ability to work and how his symptoms have 
affected him in general.  

Based on the above, the veteran can be expected to understand 
from the various letters from the RO what was needed to 
support his claim, including the need to demonstrate the 
impact that the service-connected disabilities at issue have 
had on his daily life and employment.  

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements.  For example, at his December 2004 VA 
examination, he explained that the disabilities at issue have 
limited his ability to perform his job as a teacher.  
Specifically, he noted that he was limited regarding 
prolonged ambulation, prolonged standing, or repetitive 
overhead activities.  He stated that his right should 
disability also limited his ability to write on a chalkboard.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claim are of record.  

The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

A rating in excess of 30 percent for right shoulder 
tendonitis, bicipital and supra spinatous myositis, since 
September 15, 2003, is denied.

A rating in excess of 10 percent for right shoulder 
tendonitis, bicipital and supra spinatous myositis, prior to 
September 15, 2003, is denied.

A rating in excess of 20 percent for right ankle synovitis, 
post-traumatic with osteoarthritis, since September 15, 2003, 
is denied.

A rating in excess of 10 percent for right ankle synovitis, 
post-traumatic with osteoarthritis, prior to September 15, 
2003, is denied.

Service connection for arthritis of the right shoulder is 
denied.

Service connection for arthritis of the right ankle is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


